                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


ALFRED PERRY,

       Plaintiff,
                                                       CIVIL ACTION NO.
v.                                                      5:18-cv-00242-TES

WARDEN CLINTON PERRY, et al.,

       Defendant.


              ORDER DENYING MOTION FOR RECONSIDERATION



       Plaintiff Alfred Perry, an inmate in Calhoun State Prison in Morgan, Georgia, filed

this 42 U.S.C. § 1983 action and sought leave to proceed in this action without prepayment

of the required filing fee or security therefor under 28 U.S.C. § 1915(a). See [Docs. 1 & 2].

The Court denied the motion to proceed in forma pauperis and dismissed Plaintiff’s

complaint without prejudice pursuant to 28 U.S.C. § 1915(g)’s three-strikes rule because

federal courts had dismissed at least three of Plaintiff’s prior lawsuits or appeals as

frivolous or malicious or for failing to state a claim and Plaintiff did not allege that he

was in imminent danger of serious physical injury. [Doc. 6]. Plaintiff subsequently filed

five separate motions for reconsideration arguing that the Court erred in denying his

motion to proceed in forma pauperis and dismissing his case based on the three-strikes

rule. [Docs. 9, 11, 13, 14 & 17]. The Court denied each of these motions for reconsideration.

[Docs. 12, 15 & 18].
       Plaintiff filed a new motion for reconsideration [Doc. 19] in which he asks the

Court to modify “the previous order” entered in this case. However, the Court denies

this motion as an improper motion for reconsideration of an order denying

reconsideration. M.D. Ga. Local R. 7.6 (prohibiting a plaintiff from filing a motion “to

reconsider the court’s denial or grant of a prior motion for reconsideration”); see Warning

v. Bank of N.Y. Mellon, 562 F. App’x 858, 858–59 (11th Cir. 2014) (per curiam) (affirming

the district court’s denial of a second motion for reconsideration where “clearly worded

local rule” prohibited filing of such motion).

       Alternatively, to the extent that Plaintiff seeks reconsideration of the original order

dismissing this case, his motion for reconsideration is untimely. See M.D. Ga. Local Rule

7.6 (proving that a party seeking reconsideration must file a motion within fourteen days

of the challenged order); see also Fed. R. Civ. P. 59(e) (requiring a party to file a motion to

alter or amend the judgment within twenty-eight days after entry of the judgment).

Therefore, the Court DENIES Plaintiff’s motion for reconsideration [Doc. 18].

       Additionally, the Court notes that Plaintiff’s repeated filing of these motions for

reconsiderations is in blatant disregard of this Court’s Local Rule providing that

“[m]otions for reconsideration shall not be filed as a matter of routine practice.” M.D. Ga.

Local Rule 7.6. Accordingly, the Court considers these motions, which unnecessarily

prolong this litigation, as abusive of the judicial process, and the Court will not allow

Plaintiff’s pattern of abuse of the judicial process to continue. The Court gives substantial


                                              2
weight to a prisoner’s right of access to the courts, see Procup v. Strickland, 792 F.2d 1069,

1072 (11th Cir. 1986) (per curiam), but that right “is neither absolute or unconditional.”

Cofield v. Ala. Pub. Serv. Comm’n, 936 F.2d 512, 517 (11th Cir. 1991) (internal quotation

marks omitted). And although courts may not construct blanket orders that completely

shut the courthouse doors to the overly litigious, they may erect reasonable barriers that

protect their Article III duties. See Miller v. Donald, 541 F.3d 1091, 1096 (11th Cir. 2008).

       Thus, the Court now reminds Plaintiff that this Court’s Local Rules prohibit the

filing of motions for reconsideration as a matter of routine practice and cautions Plaintiff

that if he continues to seek reconsideration of the Court’s orders, the Court will impose

appropriate sanctions.

       SO ORDERED, this 6th day of February, 2019.




                                                   S/ Tilman E. Self, III
                                                   TILMAN E. SELF, III, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                               3
